Exhibit 10.19
 
NIMBUS Restructuring Manager, LLC
11 South LaSalle Street
Suite 1710
Chicago Illinois 60603


HEAT RESTRUCTURING AGREEMENT


1.  Agreement


This is intended to be a legally binding agreement entered into and effective as
of August 31, 2015 and governed by the laws of Delaware between the following
parties:


●  
Party A:  SmartHeat Inc., a corporation organized under the laws of the state of
Nevada,

○  
the shares of Party A are publicly traded under the symbol: HEAT

○  
the principal office in the United States of Party A is at the following
address:

1802 North Carson Street
Suite 212
Carson City Nevada 89701
●  
Party B:  Nimbus Restructuring Manager LLC, a limited liability company
organized under the laws of Delaware



2.  Contract Services


Party A hereby retains Party B to provide the following services--subject in all
situations to the direction, review and authority of Party A’s BOD--for a period
not to exceed 360 days from the date hereof (the “Contract Services”), and Party
B agrees to perform such Contract Services in consideration for the Contract Fee
specified in Section 3 below with the object and intent of restructuring Party A
to maximize value for the benefit of all of the stockholders of Party A (the
“Restructuring”):


Ordinary Course Support:
a)  
Renegotiation of Line of Credit to address current default situation

b)  
Analyze alternatives and make recommendations with respect to the application of
proceeds from sale of PHE business

c)  
Analyze alternatives and make recommendations with respect to the Company’s
ability to carry on as a going concern

d)  
SEC filings need to be revised to reflect disposition of PHE segment and
on-going reporting of HP segment

e)  
Monitor and advise regarding the claim of Sperling & Slater and related
litigation and counterclaim [this case is at the critical discovery stage and
Bialowons and McGrath are the key witnesses]

 
 
 

--------------------------------------------------------------------------------

 
 
f)  
Recommend steps required for proper management transition [including management
descriptions in SEC filings and proxy material for Annual Meeting]

g)  
Assure proper reporting of Change of Control if a Change of Control occurs

h)  
On-going advice to Board, audit committee, counsel and auditors



Non-recurring Transactional Support
Non-recurring (transactional) support will be needed in the event that the
Company seeks additional investment, sale of the HP business or joint venture
arrangement. These services might include:
i)  
structuring a possible transaction

j)  
negotiation of terms of a potential transaction

k)  
execution of a potential transaction

l)  
advice regarding corporate compliance and SEC disclosure of any potential
transaction



3.  Contract Fee


Party A shall pay to Party B (and shall reimburse Party A’s stockholder to the
extent that any stockholder advanced any payments to Party B on behalf of Party
A), in U.S. dollars, the following amounts (the “Contract Fee”):


a.  the amount of  $60,000 prior to, or upon, execution of this Agreement,


b.  the amount of $60,000 per month in advance on the first day of each month
(commencing October 1, 2015) for the shorter of 5 months or until the purpose of
this Restructuring Agreement has been achieved, plus


c.  the amount of $100,000 upon completion of the Restructuring to the
satisfaction of the BOD.


The Contract Fee specified in this Sections 3 shall be deemed to be the minimum
payment due for the Contract Services.  The Contract Fee shall be deemed to be
fully earned and non-refundable immediately upon payment following commencement
of performance of the Contract Services.  Should additional services be
requested by the BOD, Party B agrees to negotiate in good faith a mutually
satisfactory compensation for such additional services.


4.  Expenses


Party A shall reimburse Party B and its Affiliates for all reasonable and
appropriate out-of-pocket expenses actually incurred in performance of the
Contract Services, including travel expense, express mail and courier services,
telecommunications,  postage, reproduction services and attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 


5. Limitation of Liability


Party A and Party B shall not be liable to the other for any damages of any
kind, other than direct damages resulting from their gross negligence or willful
misconduct.  The total aggregate liability of Party B based on breach of
contract, tort, strict liability, breach of warranties, failure of essential
purpose or otherwise, pursuant to this Agreement or with respect to the Contract
Services shall be limited to the portion of the Contract Fee actually paid to,
and received by, Party B.


7.  Indemnification


Party A shall indemnify Party B and its employees, consultants and Affiliates in
the same manner and to the same extent as Directors are indemnified.  All costs
for defense of any action or claim shall be advanced by Party A.  Party A agrees
to enter into a separate Indemnification Agreement with each such person or
entity substantially in the form of its Indemnification Agreements with
individual directors, a copy of which is on file with the Securities and
Exchange Commission.


8.  Confidentiality


 All confidential information which Party A delivers to Party B shall be in
writing and shall be marked in a conspicuous manner as “Confidential”.  Party B
agrees to use reasonable efforts to maintain such confidential information as
confidential for a period of two years or until such information becomes public
or is independently developed by Party B or received by Party B from another
source without restriction.


9.  Termination


This Agreement may be terminated by either party upon written notice to the
other.  In the event that this Agreement is terminated, no part of the Contract
Fee theretofore paid to Party B shall be refunded, or be refundable.


10.  No Assurances


The Contract Services are advisory in nature only and all matters covered by the
Contract Services are subject to the direction and approval of the BOD.  Neither
Party A nor Party B can predict how the BOD will act in the future or how any
court, law enforcement official, government agency, judge or jury may act in any
particular case.  There can be no assurances that either Party A or Party B or
any of their respective parent or subsidiary entities will identify or
adequately disclose all issues, possibilities, omissions, or problems that might
exist or arise in the future.  None of Party A, Party B,  the BOD or any of
their respective Affiliates gives any assurance of any particular result.
 
 
 

--------------------------------------------------------------------------------

 
 
11.  No Third Party Beneficiaries


The Contract Services required hereunder are for the sole benefit of Party A,
and not for the benefit of any stockholder or subsidiary of Party A or any other
person or entity.  Party B shall have no duty of any kind to the stockholders or
subsidiaries of Party A, and no action, claim or other right shall accrue
against Party B hereunder for the benefit of any third party not a direct party
to, and signatory on,  this Agreement.  This Agreement and the rights and duties
hereunder shall not be assignable without the written consent of the
non-assigning party, which consent may be refused without reason or explanation
of any kind.


12.  Dispute Resolution


All disputes, if any, arising under this Agreement shall be settled by mediation
in Wilmington, Delaware.  Each party shall appoint one attorney licensed to
practice in Delaware, and the two attorneys so appointed shall appoint a third
person (who may not be a practicing attorney) by mutual agreement.  All costs of
mediation shall be paid by Party A.
It is intended that if any provision of this Agreement is determined to be
invalid or unenforceable that the other provisions shall remain in full force
and effect.


Signatures:


Party A:
SmartHeat Inc.
By:       /s/ Oliver Bialowons                                 
             President


Party B:
NIMBUS Restructuring Manager LLC
By:       /s/William McGrath                                   
             Managing Director








 
 

--------------------------------------------------------------------------------

 